DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 5/23/22 in response to the Office Action of 2/22/22 are acknowledged and have been entered.
	Claims 99-102 have been added by Applicant.
	Claims 1, 3, 12, 17, 19, 22, 28, 33, 39, 46, 56, 66, 72, 79, 80, 86, and 99-102 are pending.
	Claims 1, 3, 12, 19, 22, 28, 33, 39, 46, 56, 66, 79, 80, and 86 have been amended by Applicant.
	Claims 1, 3, 12, 17, 19, 22, 28, 33, 39, 46, 56, 66, 72, 79, 80, 86, and 99-102 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 102
Claim(s) 86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felix et al (Oncoimmunology, 2016, 5(7): e1136045; 10 pages).
Felix et al teaches a method of treating a subject having cancer with an immunotherapy (Ipilimumab), comprising administering to the subject a first dose and at least a second dose of the immunotherapy, wherein the second dose is administered at a time when the proliferation or activation of peripheral effector memory T cells and/or central memory T cells are close to their respective baseline level that was present in the subject immediately prior to administration of the first dose, and determining the level of proliferation and/or activity of peripheral effector memory T cells and/or central memory T cells before the start of the immunotherapy and after administration of the first dose of immunotherapy (see deviation bars in columns of Figure 5, in particular).

Claim Rejections - 35 USC § 102
Claim(s) 86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawal et al (Blood, 2012, 120(21): Abstract 2766).
Rawal et al teaches a method of treating a subject having cancer with an immunotherapy (lenalidomide), comprising administering to the subject a first dose and at least a second dose of the immunotherapy, wherein the second dose is administered at a time when the proliferation or activation of peripheral effector memory T cells are close to their respective baseline level that was present in the subject immediately prior to administration of the first dose, and determining the level of proliferation and/or activity of peripheral effector memory T cells before the start of the immunotherapy and after administration of the first dose of immunotherapy (see “no change in effector memory T cells” in Results, in particular).

Claim Rejections - 35 USC § 103
Claims 3, 12, 17, 22, 33, 39, 46, 56, 66, 72, 80, and 99-102 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2015/0353637 A1; 12/10/15) in view of Kuenen et al (Clin Cancer Res, 2010, 16(6): 1915-1923).
Wang et al teaches a method of therapeutically treating cancer in a subject comprising administering anti-GITR agonist antibodies in combination with antagonist anti-PD-1 antibodies, resulting in synergistic tumor reduction ([0124], [0778], and Figure 54, in particular). Wang et al further teaches said method wherein the subject is human ([0312]-[0313], in particular). Wang et la further teaches said method wherein the cancer comprises a PD-L1 positive tumor ([0733], in particular). Wang et al further teaches said method wherein the cancer is not typically responsive to immunotherapy ([0745], in particular). Wang et al further teaches said method wherein the cancer is lung, head and neck cancer, cervical cancer, skin cancer, colorectal cancer, breast cancer, bladder cancer, ovarian cancer, or liver cancer ([0123], in particular). Wang et al further teaches said method wherein the cancer is metastatic, refractory, or recurrent ([0123], in particular). Wang et al further teaches said method wherein the anti-PD-1 antibodies are nivolumab and the combination of antibodies are administered every two weeks as an i.v. infusion until disease progression or unacceptable toxicity occurs ([0718], in particular). Wang et al further teaches said method wherein six dosages are administered ([0714], in particular). Wang et al further teaches the anti-GITR antibody can be administered at a flat dose ([0715], in particular). Wang et al further teaches dosages of the anti-GITR antibody include those “within the range of 1-10 mg/kg” ([0174]), which would be 60-600 mg for a 60 kg subject and 80-800 mg for an 80 kg subject. Wang et al further teaches dosage regimens are adjusted to provide optimum therapeutic response ([0713], in particular). Wang et al further teaches anti-GITR agonist antibodies increase the percentage of CD8+ T cells in a tumor model and that anti-GITR agonist antibodies activate CD4+ T cells, CD8+ T cells, and NK cells (Fig 66, [0297], and [0328], in particular) and increase proliferation of T cells ([0118] and Fig 68, in particular) – including proliferation of CD4+ T cells ([1018] of Example 21 and Example 24, in particular). Wang et al teaches anti-GITR agonist antibodies comprising instant SEQ ID NO:17 and instant SEQ ID NO:19 (see claim 30 and [0228], in particular) that comprise an IgG heavy constant region. Instant SEQ ID NOs: 17 and 19 comprise instant SEQ ID NOs: 20-26 and instant SEQ ID NOs: 13-14. Further, instant SEQ ID NO:17 and instant SEQ ID NO:19 are identical to SEQ ID NO:17 of Wang et al and SEQ ID NO:19 of Wang et al.
Wang et al does not specifically demonstrate a method of administering the combination of Wang et al every two weeks (as taught by Wang et al) for 8 weeks wherein the anti-GITR agonist antibody is the anti-GITR agonist antibody comprising SEQ ID NOs: 17 and 19 of Wang et al and is administered at a flat dose of Wang et al within the range of 1-10 mg/kg of Wang et al or that the combination results in an increase in the cells recited by claim 3 and/or result in a recited increase in CD4+ T cells, CD8+ T cells, or NK cells of Wang et al that are also Ki67+ or HLA-DR+, and/or that levels of cells recited by claim 12 are at recited levels when combinations of antibodies are administered, and/or that CD8+ and/or CD4+ T cells of claim 80 are activated and/or proliferating after 8 days of treatment. However, these deficiencies are made up in the teachings of Kuenen et al.
	Kuenen et al demonstrates it is conventional and routine in the art to administer therapeutic antibodies at a flat dose when optimizing a dose and determining a maximum tolerated dose (see Abstract and left column on page 1916, in particular). In order to optimize an administered dose and determine a maximum tolerated dose, the method of Kuenen et al administers flat doses of: 100 mg, 200 mg, 400 mg, 600 mg, 800 mg, and 1000 mg (Table 1, in particular). 
	One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method comprising treating human subjects (including 60 kg human subjects) with just any cancer Wang et al, including a cancer comprising a PD-L1 positive tumor of Wang et al and a cancer not typically responsive to immunotherapy of Wang et al and a cancer that is metastatic or recurrent (metastatic and recurrent cancers are “advanced”) of Wang et al, comprising administering a flat dose of within the range of 1-10 mg/kg of just any anti-GITR agonist antibody Wang et al and the antagonist anti-PD-1 antibody nivolumab of Wang et al to the subjects every two weeks until six dosages are administered to subjects that do not demonstrate disease progression or until unacceptable toxicity from the combined treatment because Wang et al teaches achieving synergistic therapeutic benefit from administering a combination of anti-GITR agonist antibodies and antagonist anti-PD-1 antibodies to subjects with cancer, Wang et al teaches administering the anti-GITR agonist antibody at a dose within the range of 1-10 mg/kg, Wang et al teaches administering the anti-GITR agonist antibody at a flat dose, Wang et al teaches administering six dosages of the antibodies, Wang et al teaches administering the antibodies every two weeks until disease progression or unacceptable toxicity occurs, and optimizing dosages and administration schedules of the method of Wang et al is obvious because Wang et al teaches dosage regimens are adjusted to provide optimum therapeutic response ([0713], in particular). “[W]here the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
	It is acknowledged that the cited references do not demonstrate the administered combination of antibodies results in an increase in the cells of claim 3 and/or a recited increase in CD4+ T cells, CD8+ T cells, and/or NK cells of Wang et al that are also Ki67+ or HLA-DR+, and/or that levels of cells recited by claim 12 are at recited levels when combinations of antibodies are administered, and/or that CD8+ and/or CD4+ T cells of claim 80 are activated and/or proliferating after 8 days of treatment; however, the method of Wang et al administers the same reagents to the same subjects of the instant claims and teaches anti-GITR agonist antibodies activate and induce T cell proliferation - including proliferation of CD4+ T cells ([1018], in particular) and increase the percentage of CD8+ T cells in a tumor model (Fig. 66, in particular). Therefore, such results appear to occur from the method of Wang et al of administering the recited combination of antibodies of Wang et al. The fact that applicant has recognized another advantage which would flow naturally from the method of Wang et al cannot be the basis for patentability when the differences would otherwise be obvious. See MPEP 2145. Further, such results do not render the combined method non-obvious because such results are not of significance equal or greater than the expected synergistic therapeutic benefit of administering a combination of anti-GITR agonist antibodies and antagonist anti-PD-1 antibodies demonstrated by Wang et al. see MPEP 716.02(c).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims 3, 12, 17, 22, 28, 33, 39, 46, 56, 66, 72, 79, 80, and 99-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0353637 A1; 12/10/15) in view of Kuenen et al (Clin Cancer Res, 2010, 16(6): 1915-1923) as applied to claims 3, 12, 17, 22, 33, 39, 46, 56, 66, 72, 80, and 99-102 above, and further in view of Hamanishi et al (Journal of Clinical Oncology, 2014, 32(15: Abstract 5511).
The combination of Wang et al and Kuenen et al is discussed above.  
Wang et al and Kuenen et al do not specifically teach flat doses of nivolumab recited by claims 28 and 79.  However, these deficiencies are made up in the teachings of Hamanishi et al.
Hamanishi et al teaches human subjects with cancer obtain therapeutic benefit from administration of 3 mg/kg doses of the anti-PD-1 antagonist antibody nivolumab every two weeks (Abstract, in particular). For an 80 kg human subject, a 3 mg/kg dose of the anti-PD-1 antagonist antibody nivolumab is 240 mg of nivolumab.
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Wang et al and Kuenen et al wherein the nivolumab is administered to the subjects at a dose of 3 mg/kg (same as 240 mg of nivolumab for 80 kg subjects) because the combined method administers nivolumab every two weeks and Hamanishi et al teaches human subjects with cancer obtain therapeutic benefit from administration of 3 mg/kg doses of the anti-PD-1 antagonist antibody nivolumab every two weeks. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Objections
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claim 1 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642